                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION

                                       CASE NO. 1:19CV133

 UNITED STATES OF AMERICA,                             )
                      Plaintiff,                       )
                                                       )
 vs.                                                   )       DEFAULT JUDGMENT
                                                       )
                                                       )
 WILLIAM M. FERGUSON,                                  )
                                  Defendant.           )

          UPON CONSIDERATION OF the plaintiff’s Motion for Default Judgment, and the entire

record,

          IT IS HEREBY ORDERED that the plaintiff’s Motion for Default Judgment is

GRANTED;

          IT IS FURTHER ORDERED that Judgment by Default is hereby entered against the

defendant for failure to answer and in favor of the plaintiff, the United States of America, against

the defendant in the principal amount of $39,150.25, with interest of $880.88 accrued as of

November 13, 2018, plus interest accruing daily after that date in the amount of $2.4134, together

with present and future costs and disbursements incurred by plaintiff in this action;

          IT IS FURTHER ORDERED that interest after date of entry of this judgment shall be at

the applicable judgment rate;

          IT IS FURTHER ORDERED that the plaintiff’s Security Agreement be foreclosed and that

all right, title, and interest of William M. Ferguson or any persons holding by, through, and under

him, including any equity or redemption or rights of power, and rights of any junior lienholders,

be forever barred in and to the property;

          IT IS FURTHER ORDERED that the United States Marshals Service enter upon the land

of the defendant, or other location, to seize the collateral for the aforesaid loan;
       IT IS FURTHER ORDERED that upon foreclosure and possession, the said property be

sold by the Marshals Service in any commercially reasonable manner, including using a broker to

assist in the sale of the property; and

       IT IS FURTHER ORDERED that out of the proceeds of said sale, after payment of costs

associated with the sale, the plaintiff be paid the amount thereof on its claims above described.

       SO ORDERED. This 20th day of June, 2019.




                                                             __________________

                                                             Frank G. Johns, Clerk
